DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  in the second line claim 7 contains the word “iand”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-14, and 18 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Jwasaki et. al. (US 2017/0065157)

Regarding claim 1 Jwasaki teaches (figs. 1, 3-5, 7-9) an optical assembly (1, 100), comprising:
at least one optical functional unit (2) [41; para. 0039],
a housing (3) having a housing wall (6), which at least partly encloses the optical functional unit (2) [30; para. 0048],
an adjusting device (4) configured to set a desired position of the optical functional unit (2) within the housing (3) and relative to the housing (3) [para. 0048-0050],
an operative connection (5) configured to operate the adjusting device (4) , the operative connection (5) being operable from outside the housing (3) [21,22; para. 0048, 0050],

and the optical functional unit (2), after the setting of the desired position, is fixable in the housing [The optical functional unit is fixed in place until the signals to the magnetic coil is changed].

Regarding claim 2 Jwasaki teaches (figs. 1, 3-5, 7-9) an optical assembly where the optical functional unit (2) is suspended from a carrier (7), and the housing (3) encloses the carrier (7) and the optical functional unit (2) [40; para. 0039].

Regarding claim 12 Jwasaki teaches (figs. 1, 3-5, 7-9) an optical assemble, where the adjusting device (4) includes at least one actuation part (9, 10) arranged outside the housing (3), and has at least one holding part (11, 12, 28, 29), the at least one holding part (11, 12, 28, 29) is connected to at least one of the carrier (7) or the optical functional unit (2), the actuation actuation part (9, 10) is configured to be actuated such that an actuation force is transmittable to the at least one of the at least one holding part (11, 12, 28, 29) or the optical functional unit (2) through a housing wall (6), such that the at least one holding part (11, 12, 28, 29) together with the optical functional unit (2) is adjusted relative to the housing (3) [para. 0053].

Regarding claim 13 Jwasaki teaches (figs. 1, 3-5, 7-9) an optical assembly, where a housing wall (6) is arranged between the at least one actuation part (9, 10) and 

Regarding claim 14 Jwasaki teaches (figs. 1, 3-5, 7-9) an optical assembly, where the optical assembly (1, 100) has at least one first magnetic coupling (17) for adjusting the optical functional unit (2) in a first direction [para. 0053], 
and a second magnetic coupling (19) for adjusting the optical functional unit (2) in a second direction, each of the first and second magnetic couplings (17, 19) has at least one electromagnet or permanent magnet, or both, and the first and second magnetic couplings (17, 19) are arranged offset by an angle with respect to one another [para. 0062].

Regarding claim 18 Jwasaki teaches (figs. 1, 3-5, 7-9) an optical assembly where an endoscope comprising an optical assembly (1, 100) as claimed in claim 1, where the optical assembly (1, 100) is arranged within an endoscope shaft (para. 0003).

Allowable Subject Matter
Claims 19-20 allowed.
Claims 3-5, 7-9, 11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Robert E. Tallman/           Primary Examiner, Art Unit 2872